DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 of the currently examined application (17/389,907) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent 11,107,227. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claims 1 and 3 of the current application 17/389,907: “1. A method of object detection, the method comprising: receiving a first plurality of distance measurements from a first distance measurement sensor of a plurality of distance measurement sensors; generating a first three-dimensional point cloud including a first plurality of points in a volume of space around the plurality of distance measurement sensors, wherein each of the first plurality of points in the first three-dimensional point cloud corresponds to one of the first plurality of distance measurements…generating a plurality of images corresponding to a plurality of elevations based on the voxelized model, wherein each image of the plurality of images represents a two-dimensional planar portion of the voxelized model at one elevation of the plurality of elevations…”, though it is a slight variation from claim 1 of U.S. Patent 11,107,227: “A method of object detection, the method comprising: receiving a plurality of distance measurements from one or more distance measurement sensors; generating a three-dimensional point cloud including a plurality of points in a volume of space within a radius around the one or more distance measurement sensors, wherein each of the plurality of points in the three-dimensional point cloud corresponds to one of the plurality of distance measurements; generating a voxelized model of the volume of space based on the three-dimensional point cloud, the voxelized model including a plurality of voxels positioned based on the plurality of points in the three-dimensional point cloud; generating a plurality of images corresponding to a plurality of elevations based on the voxelized model, wherein each image of the plurality of images represents a two-dimensional planar portion of the voxelized model at one elevation of the plurality of elevations…“, is similar in scope and would provide analogous measurement of three dimensional point cloud data. Table I listed below is provided to show which claims in the current application 17/389,907 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 11,107,227. Table II is provided below to show how the claimed limitations from independent claim 1 and dependent claim 3 of the current application 17/389,907 map to independent claim 1 of U.S. Patent 11,107,227.

TABLE 1
Current Application: 17/389,907
Claims  1, 2, 3,  4,   5,   6,  7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 
U.S. Patent: 11,107,227 
Claims  1, 9, 1,  5,   2,   3,  4, 4, 6,  7, 8,   8, 16, 8, 16, 17, 18, 11, 12, 18


TABLE II
Current Application: 17/389,907 (Claims 1&3)
U.S. Patent: 11,107,227 (Claim 1)
1.A method of object detection, the method comprising: 
receiving a first plurality of distance measurements from a first distance measurement sensor of a plurality of distance measurement sensors; 
generating a first three-dimensional point cloud including a first plurality of points in a volume of space around the plurality of distance measurement sensors, wherein each of the first plurality of points in the first three-dimensional point cloud corresponds to one of the first plurality of distance measurements;

1.A method of object detection, the method comprising: 
receiving a plurality of distance measurements from one or more distance measurement sensors; 

generating a three-dimensional point cloud including a plurality of points in a volume of space within a radius around the one or more distance measurement sensors, wherein each of the plurality of points in the three-dimensional point cloud corresponds to one of the plurality of distance measurements;
receiving a second plurality of distance measurements from a second distance measurement sensor of the plurality of distance measurement sensors; 
generating a second three-dimensional point cloud including a second plurality of points in the volume of space around the plurality of distance measurement sensors, wherein each of the second plurality of points in the second three-dimensional point cloud corresponds to one of the second plurality of distance measurements;

generating a voxelized model of the volume of space based on the three-dimensional point cloud, the voxelized model including a plurality of voxels positioned based on the plurality of points in the three-dimensional point cloud; 
generating a voxelized model of the volume of space based on a combination of the first three-dimensional point cloud and the second three-dimensional point cloud, the voxelized model including a plurality of voxels positioned based on the first plurality of points and the second plurality of points; and 
3.The method of claim 1, further comprising: generating a plurality of images corresponding to a plurality of elevations based on the voxelized model, wherein each image of the plurality of images represents a two- dimensional planar portion of the voxelized model at one elevation of the plurality of elevations, wherein detecting the object within the voxelized model is based on detecting the object within at least a subset of the plurality of images.

detecting an object other than the plurality of distance measurement sensors within the voxelized model.
	
generating a plurality of images corresponding to a plurality of elevations based on the voxelized model, wherein each image of the plurality of images represents a two-dimensional planar portion of the voxelized model at one elevation of the plurality of elevations; and 




detecting an object other than the one or more distance measurement sensors within the voxelized model based on at least a subset of the plurality of images.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649